Section 3 of Article XVIII of the Constitution of Ohio provides:
"Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws."
It is to be noted that the authority conferred upon municipalities is to exercise all powers of local self-government. At least until such time as the state, by general laws, shall take over the police and fire departments of the state, the employees of such departments are municipal employees, and their employment, discharge, organization, pay, pensions, etc., remain matters of local self-government.
Therefore, the judgment of the Court of Appeals should be affirmed. *Page 233